Dunbar, C. J.
(dissenting). — I concur in the opinion of the court on the propositions therein argued, but there was another question raised in this case, viz., that the amount involved in the suit being under two hundred dollars this court has no jurisdiction of the cause on appeal, or otherwise. This question, while directly raised, is not referred to in the majority opinion, probably for the reason that it has heretofore been decided by this court adversely to the contention of the respondent; but I am still unable to see how, under any construction of the constitution, the supreme court can assume jurisdiction in this kind of a case.
.Sec. 4, art. 4 of the constitution provides that the appellate jurisdiction of the supreme court shall not extend to civil actions at law for the recovery of money, or personal property, when the original amount in controversy, or the value of the property, does not exceed the sum of two hundred dollars, unless the action involves the legality of a tax, etc., and this case, being a plain action for the recovery of money, does not fall within any of the exceptions. Following this restriction of the appellate power of the supreme court, and in the same section, it is provided that the supreme court shall also have power to issue writs of mandamus, review, prohibition, habeas corpus, certiorari, and all other writs necessary and proper to the complete exercise of its appellate and revisory jurisdiction. I think that all these provisions must be construed with reference to the provisions concerning the appellate jurisdiction of the court, and that the limit imposed upon the appellate jurisdiction was intended to be absolute.
*373It cannot be contended for a moment that this writ is made by virtue of the appellate jurisdiction of the court, for the appellate jurisdiction does not attach in this kind of a case by reason of the limitation imposed by the constitution above referred to. Neither can it attach by reason of the force of the provisions granting revisory jurisdiction, for there is nothing revisory in the action of this court in this kind of a proceeding. Webster defines “revisory” as having the power or purpose of revision, and “revision” as the act of reexamination to correct, review, alter or amend. The central idea of revision is a work upon something already in hand, and in a legal sense to correct or revise where the jurisdiction had already obtained, and the court desired to correct its own rulings, orders or judgments. If the constitution had granted this jurisdiction for the purpose of carrying into effect the supervisory powers of the supreme court, there could be no question but that this court would assume jurisdiction in such cases, for supervising means to oversee, or direct, to superintend the work of some one else; having so far as person is concerned exactly the opposite meaning of revising.
This court, then, cannot assume jurisdiction in a case of this kind without by judicial construction importing into the constitution the word “supervisory” after the word “revisory.” This importation is not at all necessary for the administration of justice, and in my judgment is directly opposed to the will of the makers of the fundamental law. The idea of the constitution is that the superior courts can be relied upon to absolutely and finally determine cases involving less than two hundred dollars, and the construction given by the majority to the constitution simply allows a litigant by indirect methods to obtain a benefit by certiorari he could not obtain by a direct appeal. It seems to me that the assumption of jurisdiction in this kind of cases by this court is a usurpation of the constitu*374tional jurisdiction of the superior courts, which is not only unwarranted but absolutely forbidden by the fundamental law. The writ should, therefore, be refused.